Mark C. Choate, AK #8011070
CHOATE LAW FIRM LLC
424 N. Franklin Street
Juneau, Alaska 99801
Telephone: (907) 586-4490
Facsimile: (206) 424-9705
Email: lawyers@choatelawfirm.com

Amanda J. Harber, AK #1011119
P.O. Box 661
Soldotna, AK 99669
Tel: (907) 545-4435
Email: amanda@49thstatelaw.com

Attorneys for Plaintiff

                            UNITED STATES DISTRICT COURT

                                    DISTRICT OF ALASKA


ELIZABETH BAKALAR,

                       Plaintiff,                   Case No. 3:19-cv-00025 JWS

vs.

MICHAEL J. DUNLEAVY, in his
individual and official capacities;
TUCKERMAN BABCOCK; and the STATE
OF ALASKA,

                       Defendants.



 PLAINTIFF’S SECOND MOTION FOR ADDITIONAL TIME TO FILE OPPOSITION
          TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT



SECOND MOTION FOR ADDITIONAL TIME                         CHOATE LAW FIRM LLC
Bakalar v. Dunleavy, et al. Case No. 3:19-cv-00025 JWS    424 N. Franklin St. Juneau, Alaska 99801
Page 1 of 3                                               Tel: (907) 586-4490 Fax: (206) 424-9705
                                                          lawyers@choatelawfirm.com


         Case 3:19-cv-00025-JWS Document 66 Filed 07/09/21 Page 1 of 3
       Plaintiff moves for an additional three weeks to file her Opposition to Defendants’

Motion for Summary Judgment. Plaintiff’s lead counsel, Mark Choate, had been in trial in

Jiang vs. University of Hawaii, No. 1CC151002378, set in the 1st Circuit Court in Honolulu

before the Honorable Jeffrey Crabtree. The trial began on May 10, 2021, and only just

concluded testimony on June 24, 2021.               Originally scheduled for two weeks, the

unanticipated seven weeks that were required to complete the taking of evidence has

disrupted other work. With the evidence in that case completed, Plaintiff’s counsel filed

last week an opening brief in the Alaska Supreme Court and is now working with co-counsel

on the briefing in this matter.

       Because of the important constitutional elements of this case, it’s counsel’s opinion

that the combined opposition and cross-motion are the most effective means of setting the

factual and legal issues before the court. As the court has moved the dispositive motion

deadline to July 30, 2021, it is requested that the Opposition to the State’s Motion for

Summary Judgment be due on the same date.

       Dated: July 9, 2021.

                                                          CHOATE LAW FIRM LLC
                                                          Attorneys for Plaintiff

                                                          /s/ Mark Choate
                                                          _____________________________
                                                          By: Mark Choate, 8011070




 SECOND MOTION FOR ADDITIONAL TIME                             CHOATE LAW FIRM LLC
 Bakalar v. Dunleavy, et al. Case No. 3:19-cv-00025 JWS        424 N. Franklin St. Juneau, Alaska 99801
 Page 2 of 3                                                   Tel: (907) 586-4490 Fax: (206) 424-9705
                                                               lawyers@choatelawfirm.com


          Case 3:19-cv-00025-JWS Document 66 Filed 07/09/21 Page 2 of 3
CERTIFICATE OF SERVICE

I certify that a true and correct copy of the foregoing
was sent to counsel of record on July 9, 2021
via USDC CM/ECF:

Amanda J. Harber, AK #1011119                             Plaintiff’s Co-counsel
49th State Law
P.O. Box 661
Soldotna, AK 99669
Tel: (907) 420-4290
Email: amanda@49thstatelaw.com

Brewster H. Jamieson, #8411122                            Counsel for Defendants
Peter C. Partnos, #7206029
Michael B. Baylous, #0905022
LANE POWELL LLC
1600 A Street, #304
Anchorage, AK 99501
Tel: (907) 264-3325
Tel: (907) 264-3317
Tel: (907) 264-3303
Fax: (907) 276-2631
Email: jamiesonb@lanepowell.com
Email: partnowp@lanepowell.com
Email: baylousm@lanepowell.com
Email: caudelj@lanepowell.com
Email: rustonr@lanepowell.com

/s/ Mark Choate
______________________________
Choate Law Firm LLC




 SECOND MOTION FOR ADDITIONAL TIME                              CHOATE LAW FIRM LLC
 Bakalar v. Dunleavy, et al. Case No. 3:19-cv-00025 JWS         424 N. Franklin St. Juneau, Alaska 99801
 Page 3 of 3                                                    Tel: (907) 586-4490 Fax: (206) 424-9705
                                                                lawyers@choatelawfirm.com


          Case 3:19-cv-00025-JWS Document 66 Filed 07/09/21 Page 3 of 3
